The arguments and amendments submitted 10/29/2020 have been considered.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Objections
Claim 1 is objected to because of the following informality:   
In claim 1, “passivate the surface of the particles” should read “passivate the surfaces of the particles” for consistency with the earlier recitation of surfaces of the particle. 
Appropriate correction is required.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of copending Application No. 16/064,994 in view of Cooperstein (WO 2014/118783A1).  The claims filed on 10/12/2020 were considered for analysis.  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
First, each of the components of the ink set are disclosed in the composition of claim 8 (which includes the components of base claims 1 and 7) of the copending application.  
Claim 8 of the copending application does not explicitly disclose the dispersing agent includes ligands that passivate the surfaces of the particles.  
However, selection of a dispersing agent including ligands that passivate the surfaces of the particles is an implicit feature of how a dispersing agent provides dispersion in a mixture and is further rendered obvious by the Cooperstein’s teachings.  Cooperstein teaches dispersing agents for transition metal particles including species having carboxylic acid, carboxylate, and amine ligands (per the fourth paragraph on pg. 17, where such ligands implicitly bind to transition metals and therefore passivate the surfaces as evidenced by the discussion in para. 0021 of the Applicant’s specification).  Cooperstein teaches that these dispersing agents provide the benefit of preventing excessive aggregation and/or agglomeration of the metal particles prior to sintering and stabilization of the dispersion (second paragraph on pg. 17).  Thus, in view of Cooperstein’s teachings it would have been obvious to one of ordinary skill in the art to utilize one of Cooperstein’s dispersing agents including ligands that passivate 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstein (WO2014/118783A1) in view of Baumann (US PG Pub 2007/0238056).
Regarding claim 1, Cooperstein teaches an ink set (ink formulation of pp. 16-17, claims 83-88, together with sintering agent on pg. 13 make up an ink set), comprising: 
th paragraph on pg. 13); 
a conductive fusing ink comprising elemental transition metal particles (metal nanoparticles of claim 28, see also claims 85 and 41, 3rd paragraph on p. 11) comprising a dispersing agent (3rd paragraph on pg. 16; first four paragraphs on pg. 17) at surfaces of the elemental transition metal particles (the dispersing agent is implicitly at surfaces of the metal particles since the 2nd paragraph on pg. 17 teaches that the dispersants “prevent aggregation and/or agglomeration of the nanoparticles” and for the reasons discussed below), wherein the dispersing agent includes ligands that passivate the surfaces of the particles (the agents include species having carboxylic acid, carboxylate, and amine ligands per the fourth paragraph on pg. 17, where such ligands implicitly bind to transition metals and therefore passivate the surfaces as evidenced by the discussion in para. 0021 of the Applicant’s specification).
Cooperstein does not teach the claimed second fusing ink comprising a fusing agent capable of absorbing electromagnetic radiation to produce heat.
However, Baumann directed to radiation absorbers for additive manufacturing, teaches a second fusing ink comprising a fusing agent capable of absorbing electromagnetic radiation to produce heat (paras. 0008 and 0037) useful for fusing metals (para. 0058, last sentence of para. 0060, para. 0061).
Baumann teaches that the addition of this fusing ink comprising a radiation absorbing fusing agent to a particulate build material (paras. 0036-0037)3 provides a faster fusing process without need for a coherent, monochromatic laser source and with cost savings (abstract, paras. 0007-0008 and 0081-0082).
The courts have held that applying a known technique to improve similar methods in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). In view of Baumann’s teachings and/or KSR rationale C, it would have been obvious to one of ordinary skill in the art at the time of filing to combine Baumann’s radiation absorbing second fusing ink with Cooperstein’s ink set to predictably obtain faster fusing since modification of Cooperstein’s ink set to include a fusing agent enhances absorption of electromagnetic radiation and conversion to heat within the ink set during the fusing process.
Regarding claim 3, Cooperstein teaches the elemental transition metal particles 15 comprise silver particles or copper particles, (metal nanoparticles of claim 41, see also 3rd paragraph on p. 11).  
Regarding claim 4, Cooperstein teaches the elemental transition metal particles are capable of being sintered at a temperature from 23 0C to 30 0C (claim 55), thus falling within and satisfying the claimed range. 20  
Regarding claim 5, Cooperstein does not teach this feature.
	However, Baumann teaches the fusing agent comprises carbon black which is a near-infrared absorbing pigment (claim 38), with motivation for this modification to Cooperstein provided in the rejection of claim 1 above. 25  
Regarding claim 6, Cooperstein teaches the metal chloride salt comprises sodium chloride, potassium chloride (claim 57, 5th paragraph on pg. 13).  
Regarding claim 7, Cooperstein teaches the dispersing agent (referred to as a surfactant in the fourth paragraph on pg. 13) is capable of being removed from the surfaces by contact with the metal chloride salt (washing described in the fourth paragraph on pg. 13 and also the first paragraph on pg. 18, wherein Cooperstein’s metal chloride salt implicitly provides this capability due to its reactivity with dispersing agent).  Per MPEP § 2112.01.II, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  
Regarding claim 16, Cooperstein’s metal chloride salt is implicitly reactive with the dispersing agents (a chemical composition and its properties are inseparable, see note above for the rejection of claim 7) to increase sintering of the transition metal particles (“sintering may be performed during or after washing away…surfactants” per the fourth paragraph on pg. 13, thus demonstrating increased sintering).
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered, but are unpersuasive for the reasons set forth below.
Regarding the non-statutory double patenting rejection of amended claim 1, Applicant presents an argument contending that amended claim 1 is patentably distinct from claim 7 of co-pending 
	However, this argument is not persuasive for the following reasons.  First, amended claim 1 is rejected over the teachings of claim 8 in the ‘994 application which recites elemental transition metal particles comprising a dispersing agent at surfaces of the elemental transition metal particles.  Secondly, this argument fails to consider the teachings of Cooperstein regarding dispersing agents with passivating ligands and the benefits thereof when used with the composition of claim 8 in the ‘994 application.
Regarding the 103 rejection of amended claim 1, Applicant presents an argument contending that Cooperstein does not disclose elemental transition metal particles comprising a dispersing agent at surfaces of the elemental transition metal particles, wherein the dispersing agent includes ligands that passivate the surfaces of the particles.
	However, this argument is not persuasive because it fails to consider the explicit and implicit disclosures in Cooperstein regarding the dispersing agent and features thereof, as cited in the rejection above.
Regarding the 103 rejection of amended claim 1, Applicant presents a line of argument contending that one of ordinary skill in the art would not have sufficient rationale to combine Baumann with Cooperstein.  This argument is based on an assertion that Baumann’s teachings are limited to sintering of polymer powder particles and therefore not applicable to fusing of metal particles.
However, this argument is not persuasive for the following reasons.  First, this argument fails to consider Baumann’s teachings that the fusing agents disclosed are useful for fusing metals (para. 0058, last sentence of para. 0060, para. 0061) and therefore not limited only to polymer fusing.  Secondly, it is noted that both Baumann and Cooperstein disclose ink materials for fusing during additive manufacturing.  Per MPEP 2144.06.I., combining equivalents known for the same purpose is prima facie obvious.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745